DISMISS; Opinion Filed March 5, 2014.




                                            S   In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                         No. 05-13-01453-CV

                     BETTY L. WOODS, Appellant
                               V.
MORTGAGE ELECTRONIC REGISTRATIONS SERVICES, LLC, FEDERAL HOME LOAN
   MORTGAGE CORPORATION, AND AURORA LOAN SERVICES, LLC, Appellees

                         On Appeal from the 439th Judicial District Court
                                    Rockwall County, Texas
                                Trial Court Cause No. 1-11-404

                                MEMORANDUM OPINION
                              Before Justices Moseley, Francis, and Lang
                                       Opinion by Justice Lang

          Appellees have filed a motion to dismiss the appeal based, in part, on appellant’s failure to

prosecute the appeal. See TEX. R. APP. P. 42.3(b). Specifically, appellees assert the appeal should be

dismissed because appellant’s brief is overdue. Our records reflect appellant’s brief was due November

20, 2013. When she failed to file her brief by November 27, 2013, we gave her an additional ten days

to file the brief and cautioned her that the appeal would be dismissed if she did not comply. See TEX.

R. APP. P. 38.8(a)(1). To date, she has not complied. Accordingly, we grant the motion and dismiss

the appeal. See TEX. R. APP. P. 38.8(a)(1), 42.3(b).



131453F.P05
                                                         /Douglas S. Lang/
                                                         DOUGLAS S. LANG
                                                         JUSTICE
                                          S
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                         JUDGMENT

BETTY L. WOODS, Appellant                            On Appeal from the 439th Judicial District
                                                     Court, Rockwall County, Texas
No. 05-13-01453-CV        V.                         Trial Court Cause No. 1-11-404.
                                                     Opinion delivered by Justice Lang. Justices
MORTGAGE ELECTRONIC                                  Moseley and Francis participating.
REGISTRATIONS SERVICES, LLC,
FEDERAL HOME LOAN MORTGAGE
CORPORATION, AND AURORA LOAN
SERVICES, LLC, Appellees

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.
       We ORDER that appellee Mortgage Electronic Registrations Services, LLC, Federal Home
Loan Mortgage Corporation, and Aurora Loan Services, LLC recover their costs, if any, of this appeal
from appellant Betty L. Woods.


Judgment entered this 5th day of March, 2014.




                                                       /Douglas S. Lang/
                                                       DOUGLAS S. LANG
                                                       JUSTICE




                                             –2–